DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bearing system" in line 8 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Changing “the” to “a” would overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 10, 11, & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neu et al. (US 10414224 B2, herein after referred to as Neu) in view of Marshall (US 8376648 B2). 
Regarding claim 10 Neu teaches a wheel suspension (FIG. 1, 1) comprising: at least one chassis suspension link (FIG. 1, 4), a first track rod (FIG. 1, 6), a second track rod (FIG. 1, 7), and a deflecting lever (FIG. 1, 8) connecting the first track rod and the second track rod to one another (FIG. 1, depicted) and being mounted on the at least one chassis suspension link (FIG. 1, depicted), a bearing system (FIG. 1, 14; column 3, lines 2-5, column9 & 10, list of reference numerals). However Neu does not explicitly teach the bearing system being in a form of a slide bearing which is accommodated by a bearing section of the at least one chassis suspension link, and a fastener, connecting the deflecting lever and the at least one chassis suspension link, is fitted in a slide bearing.
Marshall teaches the bearing system being in a form of a slide bearing (FIG. 3, depicted; column 4, claim 1) and a fastener fitted in a slide bearing (FIG. 3, 40 & 80). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the slide bearing assembly taught by Marshall to connect a chassis suspension link and the deflecting lever of Neu as no specific mechanism is taught and Marshall in particular due to superior dirt resistance (Marshall, Column 1, lines 24-31 described the inferiority of prior art relative to Marshall). 
Neu as modified above would have the slide bearing being accommodated by a bearing section of the at least one chassis suspension link (Marshall, FIG. 3, 20 being a portion of the first transverse link of Neu as depicted in FIG. 1, 4 proximal to 14) and the fastener connecting the deflecting lever (the deflecting lever taking the place of Marshall, FIG. 3, 30) and the at least one chassis suspension link (connection depicted in Neu, FIG. 1 & Marshall, FIG. 3).

Regarding claim 15 Neu as modified above teaches that the fastener comprises a sleeve (Marshall, FIG. 3, 40) which, on an outer surface thereof, has an -2-all-round ridge (Marshall, FIG. 3, 49) positioned essentially in a middle, and a securing screw (Marshall, FIG. 3, 80) that passes through the sleeve.
Regarding claim 16 Neu as modified above teaches that the fastener comprises a bearing segment (Marshall, FIG. 3, portion of 42 proximal to 50) and a connecting segment (Marshall, FIG. 3, region of 40 proximal to 30). Neu as modified above does not teach that the fastener is made as one piece. However one piece fasteners are commonly known in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively made the pivot pin, bolt, and washers of Marshall integral and replaced the annular flange with a locking washer and a shim washer (so as to be able to place and prestress the bushings correctly) in order to simplify the design and thus manufacture and assembly. Furthermore such a change would be merely a matter of obvious engineering choice. See, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 17 Neu as modified above teaches that the bearing segment has a substantially flange-shaped section (Marshall, FIG. 3, 60 as made integral above), which is at least partially in contact with a radially outward-extending section of the first bearing bush component (Marshall, FIG. 3, contact depicted).
Regarding claim 18 Neu as modified above teaches that the bearing segment, on a side facing away from the substantially flange-shaped section, a substantially annular element (Marshall, FIG. 3, the shim washer and locking washer modified into the position labeled 49 as above) is fitted, which is at .
Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neu et al. (US 10414224 B2, herein after referred to as Neu) in view of Marshall (US 8376648 B2) and further in view of Deli (US 5024283 A). 
Regarding claim 12 Neu as modified above does not teach that the first bearing bush component and the second bearing bush component are prestressed against one another. However Deli teaches that undesirable looseness in a bearing hinge can be reduced or eliminated by pre-loading or prestressing (Deli, Column 1, lines 28-39). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively configure the bearing assembly of Marshall so that the shim washer (60) and annular flange (49) longitudinally prestress the first and second bearing bush components against each other in order to reduce undesirable looseness. 
Regarding claim 13 Neu as modified above teaches that the first bearing bush component and the second bearing bush component each have at one end a respective a section (Marhsall, FIG. 3, 56)) extending radially outward. However Neu as modified above does not teach that a step in the bearing section.
Deli teaches a bearing section with a step (FIG. 6, 62) in contact with a radially extending portion of a pair of bushing components (FIG. 6, 74 & 76). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the step shaped bearing section of Deli instead of the unstepped one taught by Marshall and incorporated into Neu as modified above because the design of Deli provides a resilient resistance to movement (Column 5, lines 29-58) in undesired directions. 
14 is rejected under 35 U.S.C. 103 as being unpatentable over Neu et al. (US 10414224 B2, herein after referred to as Neu) in view of Marshall (US 8376648 B2) and further in view of Kaneko (US 20100202716 A1).	
Regarding claim 14 Neu as modified above teaches that the bearing bush in a preferred arrangement is made out of steel with a polymer/synthetic coating but does not specify if the coating is made out of a thermoplastic or not (Marshall, Column 2, lines 40-61). 
However Kaneko teaches that thermoplastics are suitable for use in slide bearings used in motor vehicle suspensions (abstract & paragraph 49). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to either use a polymer/synthetic coating made out of a thermoplastic in particular for the bearing bushes or alternatively use the thermoplastic taught by Kaneko to make the bearing bush because theromoplastics are known to be cheaper than steel.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach wheel suspensions and bearing assemblies of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616